                            UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


JEREMY D. DAVIS, et al.,                               Case No. 1:18-cv-782
     Plaintiffs,                                       Black, J.
                                                       Litkovitz, M.J.
       vs.

REINVEST CONSULTANTS, LLC, et al.,                     REPORT AND
     Defendants.                                       RECOMMENDATION


       Plaintiffs Jeremy D. Davis and Stephanie D. Kinley bring this pro se civil action against

Reinvest Consultants, LLC and Robert TR Dressman. By separate Order, plaintiffs have been

granted leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This matter is before

the Court for a sua sponte review of plaintiffs’ complaint to determine whether the complaint, or

any portion of it, should be dismissed because it is frivolous, malicious, fails to state a claim

upon which relief may be granted or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915(e)(2)(B).

       In enacting the original in forma pauperis statute, Congress recognized that a “litigant

whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton

v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)).

To prevent such abusive litigation, Congress has authorized federal courts to dismiss an in

forma pauperis complaint if they are satisfied that the action is frivolous or malicious. Id.; see

also 28 U.S.C. §§ 1915(e)(2)(B)(i). A complaint may be dismissed as frivolous when the

plaintiff cannot make any claim with a rational or arguable basis in fact or law. Neitzke v.

Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th

Cir. 1990). An action has no arguable legal basis when the defendant is immune from suit or
when plaintiff claims a violation of a legal interest which clearly does not exist. Neitzke, 490

U.S. at 327. An action has no arguable factual basis when the allegations are delusional or rise

to the level of the irrational or “wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d

at 1199. The Court need not accept as true factual allegations that are “fantastic or delusional”

in reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010)

(quoting Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to state a

claim upon which relief may be granted. 28 U.S.C. §§ 1915 (e)(2)(B)(ii). A complaint filed

by a pro se plaintiff must be “liberally construed” and “held to less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token, however, the

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at 470-71

(“dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to state a

claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-

pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S.



                                                  2
at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

       Plaintiffs pro se fill-in-the-blank complaint appears to seek a declaration that plaintiffs

own and are entitled to the quiet and peaceful possession of the property located at 8465

Anthony Wayne Avenue, Cincinnati, Ohio 45215. It also appears that plaintiffs seek to file an

adverse possession claim over this same property.

       Plaintiffs’ allegations are insufficient to state a claim with an arguable basis in law over

which this federal Court has subject matter jurisdiction.

       First, to the extent plaintiffs may be invoking the diversity jurisdiction of the Court under

28 U.S.C. § 1332(a), the complaint reveals such jurisdiction is lacking. In order for diversity

jurisdiction under § 1332(a) to lie, the citizenship of the plaintiffs must be “diverse from the

citizenship of each defendant” thereby ensuring “complete diversity.” Caterpillar Inc. v. Lewis,

519 U.S. 61, 68 (1996) (citing State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523, 531

(1967)); see also Napletana v. Hillsdale College, 385 F.2d 871, 872 (6th Cir. 1967);

Winningham v. North American Res. Corp., 809 F. Supp. 546, 551 (S.D. Ohio 1992). In this

case, it is alleged that plaintiffs and defendants are residents of Cincinnati, Ohio. Therefore,

there is no complete diversity of citizenship because both plaintiffs and defendants are Ohio

citizens. In addition, plaintiffs’ complaint does not allege the requisite amount in controversy to

satisfy diversity jurisdiction. 28 U.S.C. § 1332(1). Therefore, this Court lacks subject matter

jurisdiction on the basis of diversity of citizenship over any state law claims plaintiffs may be



                                                  3
alleging.

        Second, the Court does not have federal question jurisdiction over the complaint against

the defendants. District courts have original federal question jurisdiction over cases “arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. In order to

invoke the Court’s federal question jurisdiction pursuant to 28 U.S.C. § 1331, plaintiffs must

allege facts showing the cause of action involves an issue of federal law. See Metro. Life Ins.

Co. v. Taylor, 481 U.S. 58, 63 (1987). The undersigned is unable to discern from the facts

alleged in the complaint any federal statutory or constitutional provision that applies to give rise

to an actionable claim for relief against the defendants. Accordingly, the complaint fails to state

a claim upon which relief may be granted under federal law against the defendants and should be

dismissed under 28 U.S.C. § 1915(e)(2)(B).

                       IT IS THEREFORE RECOMMENDED THAT:

        1. Plaintiffs’ complaint be DISMISSED with prejudice.

        2. The Court certify pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny plaintiffs leave to appeal in forma pauperis. Plaintiffs remain free to apply to

proceed in forma pauperis in the Court of Appeals. See Callihan v. Schneider, 178 F.3d 800,

803 (6th Cir. 1999), overruling in part Floyd v. United States Postal Serv., 105 F.3d 274, 277

(6th Cir. 1997).

Date:   11/20/18                               s/Karen L. Litkovitz
                                              Karen L. Litkovitz
                                              United States Magistrate Judge




                                                  4
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION



JEREMY D. DAVIS, et al.,                              Case No. 1:18-cv-782
     Plaintiffs,                                      Black, J.
                                                      Litkovitz, M.J.
       vs.

REINVEST CONSULTANTS, LLC, et al.,
     Defendants.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 5
